Name: Commission Regulation (EC) NoÃ 1832/2006 of 13 December 2006 laying down transitional measures in the sugar sector by reason of the accession of Bulgaria and Romania
 Type: Regulation
 Subject Matter: European construction;  Europe;  agricultural policy;  beverages and sugar
 Date Published: nan

 14.12.2006 EN Official Journal of the European Union L 354/8 COMMISSION REGULATION (EC) No 1832/2006 of 13 December 2006 laying down transitional measures in the sugar sector by reason of the accession of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 41 and Article 21 thereof in conjunction with point 4 of Section 3(a) of Annex V thereto, Whereas: (1) The rules concerning production and trade arrangements for the sugar market inserted in Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1) by the Act of Accession of Bulgaria and Romania should be applicable as from 1 January 2007, subject to the entry into force of the Act of Accession on that date. However, for the marketing year 2006/07, the entire beet sugar production of Bulgaria and Romania will have been produced under national arrangements. Transitional measures are therefore required to change over from the production and trade arrangements in force in Bulgaria and Romania to those provided for in Regulation (EC) No 318/2006. Consequently, the provisions on minimum beet prices, inter-professional agreements and quota allocation provided for in Articles 5, 6 and 7 of Regulation (EC) No 318/2006 should not apply to Bulgaria and Romania in the marketing year 2006/07. (2) Article 4(1) of Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (2) fixes the deadline for submitting applications for the restructuring aid at 31 July 2006 in respect of the marketing year 2006/07. It was thus not possible for undertakings established in Bulgaria and Romania to submit applications for restructuring aid in respect of that marketing year. Those undertakings should therefore not have to pay the restructuring amount provided for in Article 11 of Regulation (EC) No 320/2006 in respect of the marketing year 2006/07. (3) In the case of isoglucose, production is steady and in keeping with demand. It is necessary to determine for the period from 1 January to 30 September 2007 the appropriate national isoglucose quotas for Bulgaria and Romania in order to ensure the balance between production and consumption in the Community as constituted at 1 January 2007. Those transitional isoglucose quotas should be calculated on a pro rata temporis basis. (4) In order to allow undertakings established in Bulgaria and Romania to participate in the restructuring scheme established by Regulation (EC) No 320/2006 under the same conditions as those applicable to undertakings established in the Community as constituted at 31 December 2006, it is necessary to make certain adjustments in relation to the marketing year 2007/08, in particular as regards the chronological order referred to in Article 8(1) of Commission Regulation (EC) No 968/2006 of 27 June 2006 laying down detailed rules for the implementation of Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (3). (5) In accordance with the Act of Accession, the agreed raw sugar supply need for refining is 198 748 tonnes for Bulgaria and 329 636 tonnes for Romania per marketing year. However, the quantities of traditional supply need distributed for Bulgaria and Romania should be reduced on a pro rata temporis basis to reflect the fact that Bulgaria and Romania will only participate in the 2006/07 marketing year for the period from 1 January 2007 to 30 September 2007. (6) The full-time refiners in Bulgaria and Romania rely to a large extent on imports of raw cane sugar from traditional suppliers in certain third countries. The Commission has therefore proposed to the Council to open tariff quotas for imports of such sugar from any third country for the marketing years 2006/07, 2007/08 and 2008/2009 (4). However, in order to avoid disruption of the supply of raw cane sugar for refiners in these Member States at the moment of accession, it is considered necessary to adopt transitional measures for the purpose of opening such tariff quotas at 1 January 2007. (7) The transitional tariff quotas opened for Bulgaria and Romania under this Regulation should apply only until the Council has adopted permanent measures. (8) Import licences issued under the tariff quotas opened by this Regulation should be reserved for approved full-time refiners in Bulgaria and Romania. (9) The amount of the import duty applicable to imports under the tariff quotas opened by this Regulation should be fixed at a level which ensures fair competition in the Community sugar market, but which is not prohibitive for imports into Bulgaria and Romania. Taking into account that imports under these tariff quotas could be carried out from any third country it is therefore appropriate to fix the level of import charges at EUR 98 per tonne, which is the same level as fixed for CXL concessions sugar under Article 24 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (5). (10) There is a considerable risk of disruption on the markets in the sugar sector by products being introduced into Bulgaria and Romania before their accession to the European Union for speculation purposes. Provisions facilitating the transition should therefore be made to avoid such speculative movements or other market disturbances. Similar provisions have already been taken by Commission Regulation (EC) No 1683/2006 of 14 November 2006 on transitional measures to be adopted in respect of trade in agricultural products on account of the accession of Bulgaria and Romania (6). Specific rules are necessary in order to take into account the particularities of the sugar sector. (11) Provisions should be taken to prevent operators from circumventing the application of charges on certain sugar products in free circulation by placing goods which have been already released for free circulation in the Community as constituted at 31 December 2006 or in Bulgaria or Romania before accession under a suspensive regime, either in temporary storage or under one of the treatments or procedures referred to in Articles 4(15)(b) and (16)(b) to (g) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (7). (12) Furthermore, and in accordance with the Act of Accession of Bulgaria and Romania, quantities of stocks of sugar or isoglucose exceeding the normal carry-over stock should be eliminated from the market at the expense of Bulgaria and Romania. Determination of the surplus quantities should be carried out by the Commission on the basis of trade developments and production and consumption trends in Bulgaria and Romania during the period from 1 January 2003 to 31 December 2006. For this procedure, besides sugar and isoglucose, other products with a significant added sugar equivalent content should also be considered as they could also be possible targets of speculation. In cases where the determined surplus quantity of sugar and isoglucose is not eliminated from the Community market by 30 April 2008 at the latest, Bulgaria and Romania should be made financially responsible for the relevant quantity. (13) The amount to be charged to Bulgaria or Romania and assigned to the Community budget in case of non elimination of surplus stocks should be calculated on the basis of the highest positive difference between the white sugar reference price fixed at EUR 631,9 per tonne by Article 3(1)(a) of Regulation (EC) No 318/2006 and the world market price of white sugar during the period of 1 January 2007 to 30 April 2008. For the purpose of this calculation the monthly average of the quotations at the London No. 5 white sugar futures market for the nearest term, that is to say the nearest delivery month for which trading of white sugar is possible, should be considered as the world market price. (14) It is in the interest of both the Community and Bulgaria and Romania to prevent the accumulation of surplus stocks and in any case be able to identify those operators or individuals involved in major speculative trade movements. For that purpose, Bulgaria and Romania should have in place on 1 January 2007 a system that enables them to identify those responsible for such developments. This system should allow Bulgaria and Romania to identify the economic operators which have contributed to surplus quantity referred to in recital 12 with a view to recovering, as far as possible, the amounts assigned to the Community budget. Bulgaria and Romania should use this system to compel identified operators to eliminate their individual surplus quantity from the Community market. Where identified operators cannot provide appropriate proof of elimination they should be charged EUR 500 per tonne (white sugar equivalent) for the surplus sugar not eliminated. This is the same amount as that fixed for the levy provided for in Article 3 of Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (8). While both economic operators and households may contribute to the surplus quantity referred to in recital 12, it is most likely to be operators. However, it is not feasible to require households to contribute to this amount. (15) For the determination of surplus stocks and the elimination of identified surplus stocks, Bulgaria and Romania should provide the Commission with the most recent statistics on trade, production and consumption of the products considered, as well as proof of elimination from the market of the identified surplus stocks by the set deadline. (16) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: CHAPTER I TRANSITIONAL MEASURES IN VIEW OF THE ACCESSION OF BULGARIA AND ROMANIA SECTION 1 Applicability of the sugar CMO and the temporary restructuring scheme Article 1 Applicability of certain provisions of Regulations (EC) No 318/2006 and (EC) No 320/2006 1. Articles 5, 6 and 7 of Regulation (EC) No 318/2006 and Article 11 of Regulation (EC) No 320/2006 shall not apply to Bulgaria and Romania for the marketing year 2006/07. However, Article 7 shall apply in respect of the allocation in 2007 of the national quotas which will apply as from marketing year 2007/08 and the isoglucose quotas indicated in paragraph 2. 2. For the period from 1 January 2007 to 30 September 2007, the national quotas of isoglucose for Bulgaria and Romania for the purposes of Article 9 of Regulation (EC) No 318/2006 shall be as follows: National quota in tonnes of dry matter Bulgaria 50 331 Romania 8 960 3. For the period from 1 January 2007 to 30 September 2007, the traditional supply need distributed for Bulgaria and Romania for the purposes of Article 29 of Regulation (EC) No 318/2006 shall be as follows: Traditional supply need distributed in tonnes of white sugar Bulgaria 149 061 Romania 247 227 Article 2 Temporary restructuring scheme 1. This paragraph shall only apply if applications for restructuring aid, under Article 7 of Regulation (EC) No 968/2006, in respect of marketing year 2007/08 are submitted prior to 1 January 2007 in the Community as constituted on 31 December 2006. The date of the first such application shall be referred to as the reference date. Where applications for restructuring aid under Article 7 of Regulation (EC) No 968/2006, in respect of marketing year 2007/08, are submitted in Bulgaria or Romania on or after 1 January 2007, the length of time between the reference date and 1 January 2007 shall not be counted for those applications in establishing the chronological order referred to in Article 8(1) of Regulation (EC) No 968/2006. 2. With regard to the consultation conducted in the framework of the relevant agreements within the trade as referred to in the second subparagraph of Article 3(2) of Regulation (EC) No 320/2006, Bulgaria and Romania may, for the marketing year 2007/08, take into account consultations conducted in the framework of agreements which took place before the date of the entry into force of this Regulation, even if they do not comply with the requirements of Regulation (EC) No 968/2006. SECTION 2 Opening of tariff quotas for refining Article 3 Opening of tariff quotas for the import of raw cane sugar for refining 1. For the marketing year 2006/07, tariff quotas for a total of 396 288 t in white sugar equivalent for the import from any third country of raw cane sugar for refining, falling within CN code 1701 11 10 shall be opened at a duty of EUR 98 per tonne. The quantity to be imported shall be distributed as follows: Bulgaria: 149 061 tonnes; Romania: 247 227 tonnes. 2. Quantities imported in accordance with this Regulation shall bear the order number shown in Annex I. Article 4 Application of Regulation (EC) No 950/2006 The rules on import licences and traditional supply needs laid down in Regulation (EC) No 950/2006 shall apply to the imports of sugar under the tariff quotas opened by the present Regulation, unless otherwise provided for in Article 5. Article 5 Import licences 1. Import licence applications for the quantities referred to in Article 3(1) shall be submitted to the competent authorities of Bulgaria and Romania as appropriate. 2. Import licence applications may be submitted only by full-time refiners which are established on the territory of Bulgaria and Romania and which are approved in accordance with Article 17 of Council Regulation (EC) No 318/2006. 3. Import licence applications and licences shall contain the following entries: (a) in boxes 17 and 18: the quantities of raw sugar, in white sugar equivalent, which may not exceed the quantities for Bulgaria and Romania respectively indicated in Article 3(1); (b) in box 20: at least one of the entries listed in part A of Annex II; (c) in box 24 (in the case of licences): at least one of the entries listed in part B of Annex II. 4. Import licences issued under this Regulation shall be valid only for imports into the Member State in which they are issued. They shall be valid to the end of the marketing year 2006/07. Article 6 End of application The tariff quotas opened under this Regulation shall apply until a Council Regulation opening tariff quotas for imports into Bulgaria and Romania of raw cane sugar for supply to refineries for the period subsequent to 1 January 2007 enters into force. CHAPTER II TRANSITIONAL MEASURES TO AVOID SPECULATION AND MARKET DISTURBANCE Article 7 Definitions For the purposes of this Chapter, the following definitions shall apply: (a) sugar means: (i) beet sugar and cane sugar, in solid form, falling within CN code 1701; (ii) sugar syrup falling within CN codes 1702 60 95 and 1702 90 99; (iii) inulin syrup falling within CN codes 1702 60 80 and 1702 90 80; (b) isoglucose means the product falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30; (c) processed products means products having an added sugar/sugar equivalent content exceeding 10 %, which have resulted from the processing of agricultural products; (d) fructose means chemically pure fructose under CN code 1702 50 00. SECTION 1 Products under particular customs treatments and procedures at the date of accession Article 8 Suspensive regime 1. By way of derogation from Section 4 of Annex V to the Act of Accession and from Articles 20 and 214 of Regulation (EEC) No 2913/92 products falling within CN codes, 1701, 1702, 1704, 1904, 1905, 2006, 2007, 2009, 2101 12 92, 2101 20 92, 2105 and 2202 except those listed in Article 4(5) of Commission Regulation (EC) No 1683/2006, which before 1 January 2007 have been in free circulation in the Community as constituted on 31 December 2006 or in Bulgaria or Romania, and on 1 January 2007 are in temporary storage or under one of the customs treatments or procedures referred to in Article 4(15)(b) and (16)(b) to (g) of Regulation (EEC) No 2913/92 in the enlarged Community, or which are in transport after having been the subject of export formalities within the enlarged Community shall, where a customs debt on importation is incurred, be charged with the import duty in accordance with part two of Annex I to Council Regulation (EEC) No 2658/87 (9) as applicable on the date of the incurrence of the customs debt, including additional duties, where applicable. The first subparagraph shall not apply to products exported from the Community as constituted on 31 December 2006 if the importer gives evidence that no export refund has been sought for the products of the Member State of export. Upon the importer's request, the exporter shall arrange to obtain an endorsement by the competent authority on the export declaration that an export refund has not been sought for the products of the Member State of export. 2. By way of derogation from Section 4 of Annex V to the Act of Accession and from Articles 20 and 214 of Regulation (EEC) No 2913/92, products falling within CN codes, 1701, 1702, 1704, 1904, 1905, 2006, 2007, 2009, 2101 12 92, 2101 20 92, 2105 and 2202 except those listed in Article 4(5) of Commission Regulation (EC) No 1683/2006, coming from third countries and which are under inward processing referred to in Article 4(16)(d) of Regulation (EEC) No 2913/92 or temporary admission referred to in Article 4(16)(f) of that Regulation in Bulgaria or Romania on 1 January 2007, shall where a customs debt on importation is incurred, be charged with the import duty in accordance with part two of Annex I to Regulation (EEC) No 2658/87 as applicable at the date of the incurrence of the customs debt, including additional duties, where applicable. SECTION 2 Surplus quantities Article 9 Determination of surplus quantities 1. The Commission shall determine by 31 July 2007 at the latest, for Bulgaria and Romania respectively, in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006, (a) the quantity of sugar as such or in processed products (in white sugar equivalent); (b) the quantity of isoglucose (dry matter); (c) the quantity of fructose exceeding the quantity considered as being normal carry-over stock at 1 January 2007 and which has to be eliminated from the market at the expense of Bulgaria and Romania. 2. To determine the surplus quantities referred to in paragraph 1, account shall in particular be taken of the development from 1 January to 31 December 2006, in relation to the previous three years, counting from 1 January 2003 to 31 December 2005, of: (a) imported and exported quantities of sugar as such or in processed products, isoglucose and fructose; (b) production, consumption and stocks of sugar and isoglucose; (c) the circumstances in which stocks were built up. Article 10 Identification of surplus quantities at the operators level 1. Bulgaria and Romania shall have in place, on 1 January 2007, a system for the identification, at the level of operators, of traded or produced surplus quantities of sugar as such or in processed products, isoglucose or fructose. That system may in particular rely on import tracking, fiscal monitoring, surveys based on operators accounts and physical stocks, and include measures such as risk guarantees and import licences. The identification system shall be based on a risk assessment taking due account in particular of the following criteria: (a) type of activity of the operators concerned; (b) capacity of storage facilities; (c) level of activities. 2. Bulgaria and Romania shall each use the identification system referred in paragraph 1 to compel the operators concerned to eliminate from the market, at their own expense, a quantity of sugar or isoglucose equivalent to their individual surplus quantity. Article 11 Elimination of surplus quantities 1. Bulgaria and Romania shall each ensure the elimination from the market, without Community intervention, of a quantity of sugar or isoglucose equal to the surplus quantity referred to in Article 9(1), by 30 April 2008 at the latest. 2. Elimination of surplus quantities determined pursuant to Article 9 shall be carried out without Community support, in accordance with the following methods: (a) by export from the Community by identified operators, without national support; (b) by use in the sector of combustibles; (c) by denaturation without aid for animal feed in accordance with Titles III and IV of Commission Regulation (EEC) No 100/72 (10). 3. Where for Bulgaria or Romania, the total quantities determined by the Commission in accordance with Article 9(1) exceed the total quantities identified under Article 10, then Bulgaria or Romania, as appropriate, shall be charged with an amount equal to the difference between those figures [in white sugar or dry matter equivalent] multiplied by the highest positive difference between EUR 631,9 per tonne and the average monthly quotation of white sugar observed at the London No. 5 white sugar futures market for the nearest term during the period from 1 January 2007 to 30 April 2008. That amount shall be assigned to the Community budget by 31 December 2008 at the latest. Article 12 Proofs of elimination by the operators 1. By 31 July 2008 at the latest, the operators concerned shall provide the proof, to the satisfaction of Bulgaria or Romania, as appropriate, that they have eliminated in accordance with Article 11(2), and at their own expense, their individual surplus quantities of sugar and isoglucose identified by virtue of the application of Article 10. 2. When the sugar or isoglucose is eliminated in accordance with Article 11(2)(a), the proof of elimination shall consist of: (a) export licences issued in accordance with Commission Regulations (EC) No 1291/2000 (11) and (EC) No 951/2006 (12); (b) relevant documents referred to in Articles 32 and 33 of Regulation (EC) No 1291/2000 necessary for the release of the guarantee. The application for the export licence referred to in preceding subparagraph shall comprise in section 20 the following indication: for export in accordance with Article 11(2)(a) of Regulation (EC) No 1832/2006. The export licence shall comprise in section 22 the following indication: to be exported without refund ¦ (quantity for which this licence was issued) kg; The export licence shall be valid from the date of its issue until 30 April 2008. 3. In case the proof of elimination is not provided in accordance with paragraphs 1 to 2, Bulgaria or Romania, as appropriate, shall charge the operator concerned with an amount equal to its individual surplus quantity, identified by virtue of the application of Article 10, multiplied by EUR 500 per tonne (in white sugar or dry matter equivalent). This amount shall be assigned to the national budget of Bulgaria or Romania, as appropriate. Article 13 Proof of elimination by new Member States 1. By 31 August 2008 at the latest, Bulgaria and Romania shall provide proof to the Commission that the surplus quantity referred to in Article 9(1) was eliminated from the Community market in accordance with Article 11(2) and specify for each method the quantity eliminated. 2. In case the proof of elimination from the Community market is not provided in accordance with paragraph 1, for all or part of the surplus quantity, Bulgaria and/or Romania, as appropriate, shall be charged an amount equal to the quantity not eliminated multiplied by the highest positive difference between EUR 631,9 per tonne and the average monthly quotation of white sugar observed at the London No 5 white sugar futures market for the nearest term during the period from 1 January 2007 to 30 April 2008, in white sugar or dry matter equivalent, from which shall be deducted any amount charged pursuant to Article 11(3). This amount will be assigned to the Community budget by 31 December 2008 at the latest. The amounts referred to in the preceding subparagraph and Article 11(3) shall be determined in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006 by 31 October 2008 at the latest on the basis of the communications made by Bulgaria and Romania pursuant to paragraph 1. Article 14 Control 1. Bulgaria and Romania shall take all the necessary measures for the application of this Chapter and establish in particular the control procedures which prove necessary for the elimination of the surplus quantity referred to in Article 9(1). 2. Bulgaria and Romania shall communicate to the Commission by 31 March 2007 at the latest: (a) information on the system established for the identification of surplus quantities referred to in Article 10; (b) quantities of sugar, isoglucose, fructose and processed products imported and exported monthly for the period from 1 January 2003 to 31 December 2006, communicated separately for imports from and exports to (i) the Community as constituted on 31 December 2006, (ii) Bulgaria or Romania, as appropriate, and (iii) third countries; (c) for the period from 1 January 2003 to 31 December 2006, the quantities of sugar and isoglucose produced annually, broken down, as the case may be, by production under quota and out of quota, refined from imported raw sugar and consumed annually; (d) for the period from 1 January 2003 to 31 December 2006, the stocks of sugar and isoglucose held on 1 January of each year. CHAPTER III FINAL PROVISION Article 15 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Regulation (EC) No 1585/2006 (OJ L 294, 25.10.2006, p. 19). (2) OJ L 58, 28.2.2006, p. 42. (3) OJ L 176, 30.6.2006, p. 32. (4) COM(2006) 798 final of 13 December 2006. (5) OJ L 178, 1.7.2006, p. 1. (6) OJ L 314, 15.11.2006, p. 18. (7) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). (8) OJ L 176, 30.6.2006, p. 22. (9) OJ L 256, 7.9.1987, p. 1. (10) OJ L 12, 15.1.1972, p. 15. (11) OJ L 152, 24.6.2000, p. 1. (12) OJ L 178, 1.7.2006, p. 24. ANNEX I Order numbers Import quota for imports into Order number Bulgaria 09.4365 Romania 09.4366 ANNEX II A. Entries referred to in Article 5(3)(b):  : in Bulgarian : Ã ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã ½Ã ° Ã Ã ÃÃ ¾Ã ²Ã ° Ã ·Ã °Ã Ã °Ã, Ã ¿ÃÃ µÃ ´Ã ½Ã °Ã ·Ã ½Ã °Ã Ã µÃ ½Ã ° Ã ·Ã ° ÃÃ °Ã Ã ¸Ã ½Ã ¸ÃÃ °Ã ½Ã µ, Ã ²Ã ½Ã µÃ Ã µÃ ½Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã »Ã µÃ ½ 3, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  1 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1832/2006. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ Ã ½Ã ° Ã ºÃ ²Ã ¾Ã Ã °Ã Ã ° (Ã ´Ã ° Ã ±Ã Ã ´Ã µ Ã ²Ã ¿Ã ¸Ã Ã °Ã ½ Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ I)  : in Spanish : AzÃ ºcar en bruto preferencial para refinar, importado de acuerdo con el artÃ ­culo 3, apartado 1, del Reglamento (CE) no 1832/2006. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  : in Czech : PreferenÃ nÃ ­ surovÃ ½ cukr urÃ enÃ ½ k rafinaci, dovezenÃ ½ podle Ã l. 3 odst. 1 naÃ Ã ­zenÃ ­ (ES) Ã . 1832/2006. PoÃ adovÃ © Ã Ã ­slo (vloÃ ¾Ã ­ se poÃ adovÃ © Ã Ã ­slo podle pÃ Ã ­lohy I).  : in Danish : PrÃ ¦ferencerÃ ¥sukker til raffinering, importeret i overensstemmelse med artikel 3, stk. 1, i forordning (EF) nr. 1832/2006. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  : in German : PrÃ ¤ferenzrohzucker zur Raffination, eingefÃ ¼hrt gemÃ ¤Ã  Artikel 3 Absatz 1 der Verordnung (EG) Nr. 1832/2006. Laufende Nummer (Nummer gemÃ ¤Ã  Anhang I einsetzen)  : in Estonian : Sooduskorra alusel mÃ ¤Ã ¤ruse (EÃ ) nr 1832/2006 artikli 3 lÃ µike 1 kohaselt imporditav rafineerimiseks ettenÃ ¤htud toorsuhkur. Seerianumber ¦ (mÃ ¤rgitakse vastavalt I lisale)  : in Greek : Ã Ã Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ± ÃÃ ¿Ã Ã µÃ ¹Ã Ã ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1832/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã)  : in English : Preferential raw sugar for refining, imported in accordance with Article 3(1) of Regulation (EC) No 1832/2006. Order No (order number to be inserted in accordance with Annex I)  : in French : Sucre brut prÃ ©fÃ ©rentiel destinÃ © au raffinage, importÃ © conformÃ ©ment Ã l'article 3, paragraphe 1, du rÃ ¨glement (CE) no 1832/2006. NumÃ ©ro dordre (numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã lannexe I)  : in Italian : Zucchero greggio preferenziale destinato alla raffinazione, importato conformemente all'articolo 3, paragrafo 1, del regolamento (CE) n. 1832/2006. Numero d'ordine (inserire in base allallegato I)  : in Latvian : RafinÃ Ã ¡anai paredzÃ ts preferences jÃ lcukurs, kas ievests saskaÃ Ã  ar Regulas (EK) Nr. 1832/2006 3. panta 1. punktu. KÃ rtas Nr. (kÃ rtas numuru ieraksta saskaÃ Ã  ar I pielikumu)  : in Lithuanian : Rafinuoti skirtas Ã ¾aliavinis cukrus, lengvatinÃ mis sÃ lygomis Ã ¯veÃ ¾tas pagal Reglamento (EB) Nr. 1832/2006 3 straipsnio 1 dalÃ ¯. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡omas pagal I priedÃ ).  : in Hungarian : FinomÃ ­tÃ ¡sra szÃ ¡nt preferenciÃ ¡lis nyerscukor a 1832/2006/EK rendelet 3. cikkÃ ©nek (1) bekezdÃ ©sÃ ©vel Ã ¶sszhangban importÃ ¡lva. TÃ ©telszÃ ¡m (az I. mellÃ ©kletnek megfelelÃ  tÃ ©telszÃ ¡mot kell beilleszteni).  : in Maltese : Zokkor mhux maÃ §dum preferenzjali gÃ §ar-raffinar, importat skond l-Artikolu 3(1) tar-Regolament (KE) Nru 1832/2006. Nru ta' l-ordni (in-numru ta' l-ordni gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  : in Dutch : PreferentiÃ «le ruwe suiker voor raffinage, ingevoerd overeenkomstig artikel 3, lid 1, van Verordening (EG) nr. 1832/2006. Volgnummer (het volgnummer invullen in overeenstemming met bijlage I)  : in Polish : Preferencyjny cukier surowy do rafinacji, przywieziony zgodnie z art. 3 ust. 1 rozporzÃ dzenia (WE) nr 1832/2006. Nr porzÃ dkowy (zgodnie z zaÃ Ã cznikiem I)  : in Portuguese : AÃ §Ã ºcar bruto preferencial para refinaÃ §Ã £o, importado em conformidade com o n.o 1 do artigo 3.o do Regulamento (CE) n.o 1832/2006. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  : in Romanian : ZahÃ r brut preferenÃ £ial destinat rafinÃ rii, importat Ã ®n conformitate cu articolul 3 alineatul (1) din Regulamentul (CE) nr. 1832/2006. Nr. de serie (numÃ rul de serie se va introduce conform anexei I)  : in Slovak : PreferenÃ nÃ ½ surovÃ ½ cukor urÃ enÃ ½ na rafinÃ ¡ciu dovezenÃ ½ v sÃ ºlade s Ã lÃ ¡nkom 3 ods. 1 nariadenia (ES) Ã . 1832/2006. PoradovÃ © Ã Ã ­slo (poradovÃ © Ã Ã ­slo treba vloÃ ¾iÃ ¥ v sÃ ºlade s prÃ ­lohou I)  : in Slovene : PreferenÃ ni surovi sladkor za preÃ iÃ ¡Ã evanje, uvoÃ ¾en v skladu s Ã lenom 3(1) Uredbe (ES) Ã ¡t. 1832/2006. Zaporedna Ã ¡t. (zaporedna Ã ¡tevilka se vnese v skladu s Prilogo I)  : in Finnish : Etuuskohteluun oikeutettu, puhdistettavaksi tarkoitettu raakasokeri, tuotu asetuksen (EY) N:o 1832/2006 1 artiklan mukaisesti. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n liitteessÃ ¤ I esitetty jÃ ¤rjestysnumero)  : in Swedish : FÃ ¶rmÃ ¥nsrÃ ¥socker fÃ ¶r raffinering importerat i enlighet med artikel 3.1 i fÃ ¶rordning (EG) nr 1832/2006. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). B. Entries referred to in Article 5(3)(c):  : in Bulgarian : Ã Ã ½Ã ¾Ã  Ã ¿ÃÃ ¸ Ã ¼Ã ¸Ã Ã ¾ Ã ¾Ã  98 EUR Ã ·Ã ° Ã Ã ¾Ã ½ Ã Ã ÃÃ ¾Ã ²Ã ° Ã ·Ã °Ã Ã °Ã Ã Ã Ã  Ã Ã Ã °Ã ½Ã ´Ã °ÃÃ Ã ½Ã ¾ Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã ¾ Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã »Ã µÃ ½ 3, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  1 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1832/2006. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ Ã ½Ã ° Ã ºÃ ²Ã ¾Ã Ã °Ã Ã ° (Ã ´Ã ° Ã ±Ã Ã ´Ã µ Ã ²Ã ¿Ã ¸Ã Ã °Ã ½ Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ I)  : in Spanish : ImportaciÃ ³n sujeta a un derecho de 98 euros por tonelada de azÃ ºcar en bruto de la calidad tipo en aplicaciÃ ³n del artÃ ­culo 3, apartado 1, del Reglamento (CE) no 1832/2006. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  : in Czech : Dovezeno s celnÃ ­ sazbou ve vÃ ½Ã ¡i 98 EUR za tunu surovÃ ©ho cukru standardnÃ ­ jakosti podle Ã l. 3 odst. 1 naÃ Ã ­zenÃ ­ (ES) Ã . 1832/2006. PoÃ adovÃ © Ã Ã ­slo (vloÃ ¾Ã ­ se poÃ adovÃ © Ã Ã ­slo podle pÃ Ã ­lohy I).  : in Danish : Import til en told pÃ ¥ 98 EUR pr. ton rÃ ¥sukker af standardkvalitet i overensstemmelse med artikel 3, stk. 1, i forordning (EF) nr. 1832/2006. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  : in German : Einfuhr zum Zollsatz von 98 EUR je Tonne Rohzucker der StandardqualitÃ ¤t gemÃ ¤Ã  Artikel 3 Absatz 1 der Verordnung (EG) Nr. 1832/2006. Laufende Nr. (Nummer gemÃ ¤Ã  Anhang I einsetzen)  : in Estonian : Vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1832/2006 artikli 3 lÃ µikele 1 tollimaksumÃ ¤Ã ¤raga 98 eurot tonni kohta imporditud standardkvaliteediga toorsuhkur. Seerianumber ¦ (mÃ ¤rgitakse vastavalt I lisale)  : in Greek : Ã Ã ±Ã Ã ¼Ã Ã  98 Ã µÃ Ã Ã  Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã ·Ã  Ã ¶Ã ¬Ã Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã ÃÃ ¿Ã Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1832/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã)  : in English : Import at a duty of EUR 98 per tonne of standard-quality raw sugar in accordance with Article 3(1) of Regulation (EC) No 1832/2006. Order No (order number to be inserted in accordance with Annex I)  : in French : Importation Ã droit de 98 EUR par tonne de sucre brut de la qualitÃ © type en application de l'article 3, paragraphe 1, du rÃ ¨glement (CE) no 1832/2006 NumÃ ©ro dordre (numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã lannexe I)  : in Italian : Importazione a un dazio di 98 EUR/t di zucchero greggio della qualitÃ tipo conformemente all'articolo 3, paragrafo 1, del regolamento (CE) n. 1832/2006. Numero d'ordine (inserire in base allallegato I)  : in Latvian : Regulas (EK) Nr. 1832/2006 3. panta 1. punktÃ  definÃ tÃ  standarta kvalitÃ tes jÃ lcukura ieveÃ ¡ana, piemÃ rojot nodokÃ ¼a likmi EUR 98 par tonnu. KÃ rtas Nr. (kÃ rtas numuru ieraksta saskaÃ Ã  ar I pielikumu)  : in Lithuanian : StandartinÃ s kokybÃ s Ã ¾aliavinio cukraus importas pagal Reglamento (EB) Nr. 1832/2006 3 straipsnio 1 dalÃ ¯ taikant 98 EUR uÃ ¾ tonÃ importo muitÃ . EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡omas pagal I priedÃ ).  : in Hungarian : Standard minÃ sÃ ©gÃ ± nyerscukor 98 euro/tonna vÃ ¡mtÃ ©telen tÃ ¶rtÃ ©nÃ  importja a 1832/2006/EK rendelet 3. cikkÃ ©nek (1) bekezdÃ ©sÃ ©vel Ã ¶sszhangban. TÃ ©telszÃ ¡m (az I. mellÃ ©kletnek megfelelÃ  tÃ ©telszÃ ¡mot kell beilleszteni).  : in Maltese : Importazzjoni ta' zokkor mhux maÃ §dum ta' kwalitÃ standard bid-dazju ta' EUR 98 gÃ §al kull tunnellata skond l-Artikolu 3(1) tar-Regolament (KE) Nru 1832/2006. Nru ta' l-ordni (in-numru ta' l-ordni jiddaÃ §Ã §al skond l-Anness I)  : in Dutch : Invoer tegen een recht van 98 euro per ton ruwe suiker van de standaardkwaliteit overkomstig artikel 3, lid 1, van Verordening (EG) nr. 1832/2006. Volgnummer (het volgnummer invullen in overeenstemming met bijlage I)  : in Polish : PrzywÃ ³z po stawce celnej 98 EUR za tonÃ cukru surowego o standardowej jakoÃ ci zgodnie z art. 3 ust. 1 rozporzÃ dzenia (WE) nr 1832/2006. Nr porzÃ dkowy (zgodnie z zaÃ Ã cznikiem I)  : in Portuguese : ImportaÃ §Ã £o com direito de 98 euros por tonelada de aÃ §Ã ºcar bruto da qualidade-tipo, em aplicaÃ §Ã £o do n.o 1 do artigo 3.o do Regulamento (CE) n.o 1832/2006. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  : in Romanian : Importat la o taxÃ  de 98 EUR per tona de zahÃ r brut de calitate standard Ã ®n conformitate cu articolul 3 alineatul (1) din Regulamentul (CE) Nr. 1832/2006. Nr. de serie (numÃ rul de serie se va introduce conform Anexei I)  : in Slovak : Dovoz s clom 98 EUR na tonu surovÃ ©ho cukru Ã ¡tandardnej kvality v sÃ ºlade s Ã lÃ ¡nkom 3 ods. 1 nariadenia (ES) Ã . 1832/2006. PoradovÃ © Ã Ã ­slo (poradovÃ © Ã Ã ­slo treba vloÃ ¾iÃ ¥ v sÃ ºlade s prÃ ­lohou I)  : in Slovene : Uvoz po dajatvi 98 EUR na tono surovega sladkorja standardne kakovosti v skladu s Ã lenom 3(1) Uredbe (ES) Ã ¡t. 1832/2006. Zaporedna Ã ¡t. (zaporedna Ã ¡tevilka se vnese v skladu s Prilogo I)  : in Finnish : Vakiolaatuisen raakasokerin tuonti, johon sovelletaan 98 euroa tonnilta olevaa tullia asetuksen (EY) N:o 1832/2006 3 artiklan 1 kohdan mukaisesti. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n liitteessÃ ¤ I esitetty jÃ ¤rjestysnumero)  : in Swedish : FÃ ¶rmÃ ¥nsrÃ ¥socker fÃ ¶r raffinering importerat i enlighet med artikel 3.1 i fÃ ¶rordning (EG) nr 1832/2006. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I).